DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance:\
Allowable Subject Matter
Claims 7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 7, the closest prior arts, Adams et al. (US Patent No. 4,869,890) reference discloses the claimed process including the integrated nitric acid production plant (Figure, numerals 25 – ammonia burner, 101/103/105/107 – gas cooling section comprising a steam circuit heat exchanger, 31 – condensation section, 39 –absorption section and 51/53/55/29/57/63 – tail gas treatment system comprising a tail gas heating section comprises a further heat exchanger configured to receive heat from the burner gas stream); Cang Li et al. (CN104566405 A) discloses that the inlet temperature of a catalytic combustor of tail gas is about 100oC lower than the outlet temperature of the catalytic combustor of tail gas (Abstract); Newman et al. (US Patent No. 3,542,510) discloses a process for producing of highly concentrated nitric acid wherein the higher maximum concentration may be obtained by operating at more elevated pressure by providing a separate air compressor or booster and liquid pumps for the weak acid and condensate streams, the tower can be operated at substantially higher pressures, thus shifting the equilibrium so that 100% acid concentration can be reached (Figure 2, numerals 87, 61, 73 – pumps, 67 – pressurized nitric acid, 62 – liquid phase stream and 74 – bleach air and Column 3, Lines 25-36). However, Adams et al. does not disclose that the reactor, the steam integrated into one single apparatus; Laue et al. (US Patent No. 4,087,250) reference discloses an apparatus for producing nitric acid and removing nitric oxides from processing exhaust gases comprising a nitric acid converter, a condenser/heat exchanger for cooling burner gas and heating the tail gas from absorption tower, a absorption tower, a tail gas expander (Figure, numerals 5 – converter, 8 – absorption tower, 7- condenser, 2 and 6- heat exchanger, 10 –expander). Fleming (US Patent No. 3,897,539) reference discloses a tail gas nitrogen oxide abatement apparatus comprising an ammonia burner containing a steam circuit heat exchanger, air heater, an absorption tower, a tail gas preheater, a tail gas expander (Figure 1, numerals 18 – ammonia burner, 12 – air heater, 28- boiler feed water/steam circuit heat exchanger, 22 – absorption tower, 42 – tail gas preheater/rotary regen reactor); Powel (US Patent No. 3,927,182) reference discloses a process and an apparatus for making nitric acid comprising an integrated nitric acid reactor containing an ammonia, air heater, steam superheater, steam generator and a platinum filter, a cooler-condenser for cooling the effluent gas, an absorber, a tail gas heater, catalyst combustor, tail gas expander (Figure 1, numerals 1, 2, 3, 4, 5, and 7); Newman (US Patent No. 3,467,492) discloses an apparatus for producing nitric acid and eliminating of nitrogen oxide from tail gas (Figure, numerals 9 – ammonia burner, 11- gas cooling section,  13 -condensation section, 19 - absorption section, 29/34 – catalytic combustion, 36- expansion section and 38- stack). There is no motivation/suggestion to combine/modify these above prior arts to come up with the claimed single apparatus comprising the reactor, the steam circuit heat exchanger, and the further heat exchanger.
Claims 8, 10-12 directly or indirectly depend on Claim 7.
Regarding Claim 9, the closest prior arts, Adams et al. (US Patent No. 4,869,890) and Newman (US Patent No. 3,467,492) disclose the claimed method of modifying a pre-existing plant for the production of nitric acid and its plant (Adams et al. - Figure, numerals 23 – ammonia/air mixture, 25 – ammonia burner, and 27 – burner gas stream and Column 2, Lines 55-57, Figure, numerals 53/55 – heat exchangers, 57 – catalytic combuster, 63 – expansion, 73 – stack exhaust and Newman - Abstract and Figure, numerals 9 – ammonia burner, 10 – catalyst and Column 3, Lines 67-72) except for the step of adding to the tail gas heating section a heat exchanger configured to receive heat from the burner gas stream, said heat exchanger being positioned downstream of the steam circuit heat exchanger, and upstream of the gas outlet for cooled burner gas since heat exchanger of the tail gas heating section (29) is downstream of the gas outlet for cooled burner gas (27). There is no motivation/suggestion to modify/combine the above references to come up with the claimed arrangement for heat exchanger and the gas outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167.  The examiner can normally be reached on M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/HUY TRAM NGUYEN/Examiner, Art Unit 1774